DETAILED ACTION
This action is pursuant to the claims filed on August 23, 2019. Claims 1-15 are pending. A first action on the merits of claims 1-15 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “the connecting member”. However, there is insufficient antecedent basis for said limitation. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-10, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sochor (U.S. Pat. No. 8,968,331).
In regards to independent claim 1, Sochor discloses a deep intracranial electrode (assembly in Figs. 5A & 5B) comprising: 
conducting wires (conductors 31 as best shown in Fig. 12; col. 19, ln. 65-67); 
electrode contacts (electrodes 25 in Figs. 2 & 12);
a connector (proximal end 21 of the electrode terminal 26 including the connector terminal 26 in Fig. 2 & the external connector 188 as shown in Fig. 46A & 46B); and 
a nonelastic sleeve (stylet assembly 40 in Fig. 2), 
wherein one end of each conducting wire connected to the electrode contact, the other end connected to the connector (see Fig. 12; col. 19, ln. 65-67); 
wherein the nonelastic sleeve sheathes around the conducting wires (the stylet assembly 40 surrounds the conductors 31 of the cable 30; col. 12, ln. ), and one end of the nonelastic sleeve is capable of being connected to the connector (the stylet is connected to 58-63; the terminal 26) and the other end is connected to the fixing nut which is fixed 
In regards to claim 2, Sochor further discloses that a part of the conducting wires contained within the nonelastic sleeve is longer than the nonelastic sleeve (col. 11, ln. 52-59, Fig. 12 shows the spiraling portion of the conductors 31 and thus the conductors 31 disposed within the stylet is longer in length than the stylet).
In regards to claim 4, when the device of Sochor is inserted into the brain, the distal end of the nonelastic sleeve (distal end of the stylet assembly 40 in Fig. 32B) sheathes/covers the inner surface of the fixation nut (anchoring ring) while the other end of the nonelastic sleeve sheathes around the proximal portion of the connector (proximal end of the stylet assembly 40 covers the proximal end of the lead 20). 
In regards to claims 6 & 7, Sochor further discloses a connecting member (connector terminal body 27 in Fig. 33B formed from silicone rubber or the like col. 19, ln. 21-26) which is directly and indirectly connected to all the elements or portions of the assembly as shown in Figs. 33A-33B.  
In regard to claims 8 & 9, Sochor further discloses a shield sleeve that sheathes around the conducting wires (the stylet spacer 42 is capable of moving axially with respect to the conductors 31 holding the lead 20 and change a length of a part of the length of the spacer 42 sheathing around the lead 20; for example, when the lead is disposed partially within the stylet). Furthermore, note that the naturally spiraling conductors 31 forms folds or wave-like structure disposed within the stylet and the stylet spacer. 
In regards to claim 10, Sochor further discloses the connector comprises a casing and pins arranged inside the casing (Figs. 46A & 46B shows an external connector 188 having pins 
In regards to claim 12, Sochor further discloses a flexible insulation sleeve sheathing around the conducting wires (member 49 formed from silicone elastomer, epoxy or the like, col. 13, ln. 34-36). Furthermore, in the assembled arrangement, all the elements of the assembly are connected. Sochor discloses a rigid support rod (reinforcing tube 38 for stiffening the electrode terminals and to provide structural support, col. 14, ln. 7-11) passing through the insulation sleeve and are directly and indirectly connected to all the elements of the assembly.
In regards to claim 14, Sochor further discloses an end electrode (distal-most electrode 25 in Fig. 5A-5B) electrically connected to a corresponding conducting wire (31, col. 15, ln. 13-45) and note that the end electrode is connected to the rigid support rod (as shown in the cross-sectional view of Figs. 9 & 10). 
In regards to claim 15, Sochor further discloses each of the electrode contact is of an annular shape (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sochor as applied to claim 1 above, and further in view of Janicki et al. (hereinafter ‘Janicki’, WO 2013/056243).
In regards to claim 3, Sochor discloses the invention substantially as claimed in claim 1 and discussed above. However, Sochor does not disclose that the nonelastic sleeve is made of a transparent material.
Janicki teaches providing a transparent plastic stylet (pg. 18, lns. 7-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the stylet or the nonelastic sleeve with a transparent plastic material as taught by Sochor, thereby arriving at the claimed invention since forming a stylet with a transparent plastic material for viewing purposes would be within the level of ordinary skill in the art and a predictable result would ensue.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sochor as applied to claim 1 above, and further in view of Nosler (U.S. PGPub. No. 2018/0116645).
In regards to claim 5, Sochor discloses the invention substantially as claimed in claim 1 and discussed above. However, Sochor does not disclose that the nonelastic sleeve is made of a non-magnetic material.
Nosler teaches that a stylet may be formed of one of stainless steel, copper, aluminum, nitinol and so forth ([0018],[0024],[0030],[0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the stylet or the nonelastic sleeve with a non-magnetic material such as copper or nitinol as taught by Nosler, thereby arriving at the claimed invention since the equivalence of stainless steel, copper, aluminum and nitinol for their use in the stylet art and the selection of any one of these known equivalents would be within the level of ordinary skill in the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sochor as applied to claim 1 above, and further in view of Woo et al. (hereinafter ‘Woo’, U.S. PGPub. No. 2007/0088210).
In regards to claim 11, Sochor discloses the invention substantially as claimed in claim 1 and discussed above. While Sochor discloses that the electrode material is formed from platinum, platinum/iridium or the like (col. 11, ln. 28-30; col. 13, ln. 64-66), it fails to disclose that the electrode and the conducting wires are made of non-magnetic materials. 
Woo teaches that electrodes and wires can be formed from a non-magnetic metal such as copper or a material having very high conductivity so that the electrodes are compatible for MR imaging (abstract, [0043]). Given that Sochor contemplates imaging during deep brain stimulation (col. 1, ln. 50-67), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the electrode and the conducting wires with copper as taught by Woo, thereby providing an MRI compatible lead.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sochor as applied to claim 12/1 above, and further in view of Marple et al. (hereinafter ‘Marple’, U.S. PGPub. No. 2010/0317921).
In regards to claim 13, Sochor further discloses the invention substantially as claimed in claim 12/1 and discussed above. However, Sochor is silent as to the rigid support rod made of a shape memory material.
Marple teaches that reinforcement member or support member may be constructed from a tube made from a stainless steel, a spring steel, superelastic Nitinol alloy or a polymeric material ([0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the the rigid support rod with any of the materials known in the art including the shape memory material, Nitinol,since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/23/2022